DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
 The specification is objected to because of the following informalities:  As best understood, recitations of “jip” should be replaced with - - jig - - to correct typo wherein it’s noted that both terms are used throughout the written description but “jip” is not2 and  defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 2, it is not clear whether the ‘member to be fastened’ and its ‘hole’ is required as part of the invention.  Limitation of “second flange portion has a shape larger than the hole of the member to be fastened” is at least ambiguous as to whether the second hole is positively recited whereby the shape of the second flange is only defined in terms thereof or whether there is an intended functional interpretation of the claim language that does not include the second hole and member to be fastened as part of the claimed invention. If Applicant intends to include the member to be fastened, the claim should be amended to recite - - and further including the member to be fastened wherein,… - - .  If Applicant does not intend to include the member to be fastened, it is suggested that - - is adapted to - - or similar language be inserted where appropriate to more clearly indicate the functional nature of the recitation as relating to an intended use with unclaimed element(s).
As regards claims 5-7, as best understood, recitations of “jip” should be replaced with - - jig - - to correct typo wherein the term “jip” is not clearly defined.  
Additionally with respect to claims 5-7, claims’ 5,6 limitations of “caulking the first flange portion with the first caulking jip” and “caulking the sheet metal with the second caulking jip “ should be amended as - - caulking,…, using the caulking jig - -  since ‘as best understood’, the disclosed flange/sheet metal is not caulked (a sealed fastening) with/to either jig.
Additionally as regards claim 6, ‘as best understood’, limitation requiring “: a second caulking step of setting a second caulking jip on a sheet metal to accommodate the first shaft part” should be amended to refer to - - the second shaft part - -, not “the first shaft part”.
Additionally as regards claim 7, the disclosed second groove is described with respect to an alternative embodiment as an alternative to the first groove of the first embodiment and not in combination as claimed wherein claim 7 requiring a second groove depends from claim 5 which requires a first groove.  Similarly, it is not clear if the particular limitations relating to a second jig are consistent with an embodiment of the disclosure.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,491,487 to Wojciechowski.
Wojciechowski ‘487 teaches limitations for a “stud pin” – as shown in Fig 1, “comprising: a first shaft part that extends in a first direction” – upper portion as shown in Fig 2, “a first flange portion that is provided coaxially with the first shaft part at one end portion of the first shaft part” – at 24, “a second flange portion that is larger than the first flange portion provided coaxially with the first flange portion on a side opposite to a surface of the first flange portion, on which the first shaft part is provided” – including at 16,22, “and a second shaft part that is provided coaxially with the second flange portion on a side opposite to a surface of the second flange portion, on which the first flange portion is provided, and extends in a second direction opposite to the first direction” – at 14. 
As regards claim 2, reference teaches further limitation of “the first flange portion has a size that allows the first flange portion to be insertable through an insertion hole of a member to be fastened through which the first shaft part is inserted from the other end portion thereof” – although functionally recited, reference discloses same regardless, “and the second flange portion has a shape larger than the hole of the member to be fastened” – as shown in Fig 4 with respect to 76.  
As regards claim 3, reference teaches further limitation of “the second flange portion has a first groove portion formed along a circumferential direction on the surface on which the first flange portion is provided” - the circumferential arrangement of groove spaces between portions 22 anticipates limitation for ‘groove portion formed along a circumferential direction’.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).
As regards claim 4, reference teaches further limitation of “the first flange portion has a second groove portion formed along a circumferential direction of a side surface thereof” –  the circumferential angled undercut circumference anticipates limitation for ‘groove portion formed along a circumferential direction’.
As regards claim 5, Wojciechowski ‘487 teaches limitations for a “caulking method of a stud pin” – as shown and described, “which fixes the stud pin to a member to be fastened” – as shown and described, “the stud pin including a first shaft part that extends in a first direction” – upper portion as shown in Fig 2, “a first flange portion that is provided coaxially with the first shaft part at one end portion of the first shaft part” – at 24, “a second flange portion that is larger than the first flange portion provided coaxially with the first flange portion on a side opposite to a surface of the first flange portion, on which the first shaft part is provided” – including 16,22, “and a second shaft part that is provided coaxially with the second flange portion on a side opposite to a surface of the second flange portion, on which the first flange portion is provided, and extends in a second direction opposite to the first direction” – at 14, “the caulking method comprising: an exposure step of inserting the other of the first shaft part from one side of an insertion hole provided in 27PJVA-19603-US the member to be fastened and exposing the first shaft part and the first flange portion from the other side of the insertion hole” – as shown in Fig 4, “a support step of supporting the member to be fastened in the state in which the first shaft part and the first flange portion are exposed from the other side of the insertion hole” – as shown with respect to Fig 4 wherein 60 and/or 66 provide support, “and a first caulking step of installing a first caulking jip on the first flange portion to accommodate the first shaft part” – inherent to the arrangement of 66 on 12 as shown, “and caulking the first flange portion with the first caulking jip”” – as shown with respect to Fig 5 wherein one of ordinary skill in the art would recognize that the prior art disclosure of fastening anticipates broad limitation.
As regards claim 6, reference teaches further limitation of “the second flange portion has a first groove portion formed along a circumferential direction on the surface on which the first flange portion is provided” - the circumferential arrangement of groove spaces between portions 22 anticipates limitation for ‘groove portion formed along a circumferential direction’.  ‘As best understood’, reference teaches further limitation of “and the caulking method comprises, between the support step and the first caulking step: a second caulking step of setting a second caulking jip on a sheet metal to accommodate the first (second) shaft part” – as shown with respect to 60, “caulking the sheet metal with the second caulking jip and filling the first groove portion with the sheet metal” – as shown wherein one of ordinary skill in the art would recognize that a sealed fastening is achieved.  
As regards claim 7, reference teaches further limitation of “the first flange portion has a second groove portion formed along a circumferential direction of a side surface thereof” – the illustrated angled undercut, “and the caulking method comprises, between the support step and the first caulking step: a second caulking step of setting a second caulking jip on a sheet metal to accommodate the first shaft part, caulking the sheet metal with the second caulking jip, and filling the second groove portion with the sheet metal” – as shown, described, and addressed herein above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 4,403,102 to Jordan discloses a similar product and process of using as that now claimed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677